DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 7, 10-13, and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior art, Cleary (US Patent No. 8,038,957 B1) reference discloses the claimed chemical reactor comprising a pressure vessel (Column 1, Lines 27-30- pressure containment volume and construction material), a spiral heat exchanger disposed within the pressure vessel (Figure 2, numeral 50), wherein the spiral heat exchanger comprising: a central region (Figure 2, numeral 17), a reactant-in spiral passageway configured to pass reactant from an inlet port of the spiral heat exchanger to the central region (Figure 2, numeral 45 and Figure 9 & 10, numeral 46), and a reactant-out spiral passageway configured to pass reactant from the central region to an outlet port of the spiral heat exchanger (Figure 2, numeral 41 and Figure 9, numeral 42), a heater disposed within the pressure vessel and positioned in the central region of the spiral heat exchanger (Figure 2, numeral 90), and a catalyst holder disposed within the pressure vessel and positioned in the central region of the spiral heat exchanger (Figure 2, numeral 18). However, Cleary reference does not disclose the heater is positioned at one axial end of the central region and the catalyst holder is positioned at an opposite axial end of the central region and an exit end of the reactant-in spiral passageway is located proximate an upstream side of the heater and an entrance end of the reactant-out spiral passageway is located proximate a downstream side of the catalyst holder. There is no motivation/suggestion to modify the chemical reactor of Cleary to come up with the claimed arrangement for the heater and the catalyst holder.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774